 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into and made to be effective
as of October 25, 2012, (the "Effective Date") by and between DGSE COMPANIES,
INC. (formerly Dallas Gold & Silver Exchange, Inc.), a Nevada corporation (the
"Company"), and James J. Vierling, an executive employee of the Company
("Executive"; the Company and Executive are collectively referred to as the
"Parties").

 

WITNESSETH:

 

WHEREAS, prior to the Effective Date hereof, Executive was employed by SBT,
INC., a wholly owned subsidiary of the Company, as its President and Chief
Executive Officer.

 

WHEREAS, the Company desires for Executive to be its President, Chief Executive
Officer and Chairman of the Board in order to provide the necessary leadership
and senior management skills that are important to the Company, and believes
that retaining Executive's services and business expertise are of material
importance to the Company and its shareholders.

 

WHEREAS, Executive is willing to accept such employment with the Company in
accordance with the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing recitals and the
mutual agreements contained herein, the Parties agree as follows:

 

1.           DEFINITlONS. The following capitalized terms shall have the
meanings set forth below.

 

1.1           "Board" shall mean the Board of Directors of the Company.

 

1.2           "Cause" shall mean the occurrence of any of the following during
the Employment Term: (a) conviction of a felony involving dishonest acts; (b)
any willful and material misapplication by Executive of the Company's funds, or
any other willful and material act of dishonesty committed by Executive; or (c)
Executive's willful and material breach of this Agreement or willful and
material failure to substantially perform his duties hereunder (other than any
such failure resulting from mental or physical illness) after written demand for
substantial performance is delivered by the Board which specifically identifies
the manner in which the Board believes Executive has not substantially performed
his duties and Executive fails to cure his nonperformance. Executive shall not
be deemed to have been terminated for Cause without first having been (i)
provided written notice of not less than thirty (30) days setting forth the
specific reasons for the Company's intention to terminate Executive for Cause,
(ii) an opportunity for Executive, together with his counsel, to be heard before
the Board, and (iii) delivery to Executive of a notice of termination from the
Board stating that a majority of the Board found, in good faith, that Executive
had engaged in the willful and material conduct referred to in such notice. For
purposes of this Agreement, no act, or failure to act, on Executive's part shall
be considered "willful" unless done, or omitted to be done, by Executive in bad
faith and without reasonable belief that Executive's action or omission was in
the best interest of the Company.

 

1

 

 

1.3           "Change of Control" shall occur if (i) any "person" (as such term
is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934),
other than NTR Metals, LLC, a Texas limited liability company ("NTR"), Ohio
Precious Metals, LLC ("OPM") and/or Global Metals Holdings, LLC ("GMH"), becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company's then-outstanding securities, (ii) starting January 1, 2014, during any
period of twelve (12) months, individuals who constitute the Board at the
beginning of such period cease for any reason to constitute a majority of the
Board thereof, (iii) NTR, OPM and/or GMH, individually or collectively, become
the beneficial owner, in the aggregate, directly or indirectly, of securities of
the Company representing seventy percent (70%) or more of the combined voting
power of the Company's then outstanding securities, (iv) during any period of
twelve (12) months, individuals who hold a majority of the membership interests
of NTR at the beginning of such period cease for any reason to hold a majority
of such membership interests, or (v) a person (as defined in clause (i) above)
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or group of persons) gross assets
of the Company that have an aggregate fair market value greater than or equal to
over fifty percent (50%) of the fair market value of all of the gross assets of
the Company immediately prior to such acquisition or acquisitions.

 

1.4           "COBRA" shall mean the Consolidated Omnibus Reconciliation Act of
1985.

 

1.5           "Confidential Information" shall mean trade secrets, confidential
or proprietary information, and all other information, documents or materials
owned, developed or possessed by the Company, or its predecessors and
successors, that is not generally known to the public. Confidential Information
includes, but is not limited to, customer lists, financial information, business
plans, product cost or pricing, information regarding future development,
locations or acquisitions, personnel records and software programs. Confidential
Information shall not include any information (i) that is or becomes generally
publicly available (other than as a result of violation of this Agreement by
Executive), (ii) that Executive receives on a nonconfidential basis from a
source (other than the Company) that is not known by him to be bound by an
obligation of secrecy or confidentiality to the Company, or (iii) that was in
the possession of Executive prior to disclosure by the Company.

 

1.6           "Employment Term" shall mean the period during which Executive is
employed by the Company pursuant to this Agreement, including the Initial Term
and any Renewal Terms as defined in Section 2 below.

 

1.7           "Incapacity" with respect to Executive, shall mean that Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Company. The
determination of the existence of the Executive's Incapacity shall be made by
the Board in accordance with Section 409A of the Code.

 

2

 

 

1.8           "Termination Date" shall mean the earlier of (i) the date of
expiration of the Initial Term or any Renewal Term, as applicable, and (ii) if
the Executive's employment is terminated (a) by his death, the date of his
death, or (b) by his Incapacity or otherwise pursuant to the provisions of
Section 7.1(b)-(e), as applicable, the date on which the Executive's employment
with the Company actually terminates.

 

2.           INITIAL EMPLOYMENT TERM AND RENEWAL TERMS.

 

2.1           Initial Term. The initial term of this Agreement ("Initial Term")
shall begin immediately upon the Effective Date and shall continue through the
third (3rd) anniversary thereof, subject to automatic extension as provided
below and unless terminated earlier in accordance with Section 7 below.

 

2.2           Renewal. Beginning with the third (3rd) anniversary of the
Effective Date and continuing with each anniversary date thereafter, the
Employment Term shall automatically be extended in additional, successive
one-year increments ("Renewal Term(s)"), unless Executive or the Company provide
written notice not less than one hundred twenty (120) days prior to the
expiration of the Initial Term or any Renewal Term, as applicable, of his/its
intention to not renew the Agreement.

 

3.           DUTIES.

 

3.1           Executive agrees to perform the duties of President, Chief
Executive Officer and Chairman of the Board of the Company. Executive shall
render such services as are described for such positions in the Company's
Bylaws, including implementation of Company strategy, business development and
growth, and such other or additional duties as may from time to time be assigned
to Executive by the Board.

 

3.2           While employed pursuant to this Agreement, Executive shall obey
the lawful directions of the Board and shall use his reasonable good faith
efforts to promote the interests of the Company and to maintain and promote the
reputation thereof. During the Employment Term, Executive may from time to time
engage in any businesses or activities that do not compete directly and
materially with the Company and any of its subsidiaries, provided that such
businesses or activities do not materially interfere with his performance of the
duties set forth in this Agreement. Notwithstanding the foregoing, Executive is
specifically permitted to (i) invest his personal assets as a passive investor
in such form or manner as will not contravene the best interests of the Company,
(ii) serve as an officer, director, trustee or otherwise participate in
educational, welfare, social, charitable, religious and civic organizations, and
(iii) participate in the activities, ownership, management and operations
described in Section 9.1(a) – (c) and Section 9.2 hereof.

 

3.3           The Parties agree that during the Employment Term, Executive shall
be based in Dallas, Texas and may not be assigned to any other location outside
the Dallas-Fort Worth metropolitan area. Should the Company elect to relocate or
transfer Executive to a location that is outside the Dallas-Fort Worth
metropolitan area and otherwise not acceptable to Executive, Executive shall
have the option to terminate this Agreement with Good Reason as defined in
Section 7.3 below.

 

3

 

 

4.          COMPENSATION AND BENEFITS.

 

4.1           Salary. As compensation for the performance of services to the
Company, the Company shall pay Executive an annual salary of at least Five
Hundred Thirty-Five Thousand and No/100 Dollars ($535,000.00) (said amount,
together with any periodic increases, referred to as "Salary"). The Salary shall
be payable in equal bi-weekly installments, subject only to such payroll and
withholding deductions as may be required by law and other deductions applied
generally to employees of the Company for employee benefits. The Board shall
review Executive's overall annual compensation at least annually, and
Executive's Salary may be increased by the Board from time to time by an amount
that in the opinion of the Board is justified by Executive's performance.

 

4.2           Performance Bonus. Starting in 2013, Executive shall be entitled
to receive an annual Performance Bonus from the Company upon the conclusion of
each calendar year occurring during the Employment Term (each a "Performance
Bonus") in an amount equal to 25% of his then existing Salary paid as a lump-sum
on or before March 31st of each calendar year for the prior calendar year
provided that the Company's EBIT, as determined pursuant to GAAP, is 10% higher
on the last business day of the applicable calendar year than it was on December
31st of the prior calendar year or provided that the Company’s Compensation
Committee and the Executive agree on other reasonable performance goals to
govern this performance bonus

 

4.3           Medical Insurance Benefits. During the Employment Term, the
Company shall maintain hospitalization and medical insurance coverage on
Executive and his spouse as may be provided by the Company for its senior
executive employees in accordance with the provisions of any such plans.

 

4.4           Other Employee Benefit Plans. Executive shall be eligible to
participate at a level commensurate with other senior executives of the Company
in any employee equity purchase plans or programs that may be adopted for the
benefit of the Company's officers or employees generally and in any employee
fringe or other employee benefits and pension and/or profit sharing plans that
may be provided by the Company for its senior executive employees in accordance
with the provisions of any such plans, as the same may be in effect from time to
time.

 

4.5           Vacation and Leave of Absence. Executive shall be entitled to take
a minimum of four (4) weeks paid vacation per calendar year. Executive shall
also be entitled to all paid holidays and personal days given by the Company to
its senior executives.

 

4.6           Sick Leave and Disability. Executive shall be entitled to sick
leave, sick pay and disability benefits in accordance with any Company policy
that may be applicable to senior executive employees from time to time.

 

4.7           Expense Reimbursement. Upon Executive's furnishing to the Company
of customary and reasonable documentary support evidencing costs and expenses
incurred by him in the performance of his services and duties hereunder
(including, without limitation, travel and entertainment expenses), the Company
shall promptly reimburse Executive for such costs and expenses in accordance
with its normal expense reimbursement policy.

 

4

 

 

4.8           Legal and/or Accounting Expenses. Upon providing receipts, during
the Employment Term, the Company agrees to provide an allowance to Executive of
Two Thousand Five Hundred and No/100 Dollars ($2,500.00) per year for costs and
expenses incurred by Executive for professional legal and/or accounting services
rendered personally to Executive, which amount shall be paid to Executive on
December 1 of each year (or such earlier time that Executive and the Company may
otherwise agree). If at any time during the Employment Term or afterwards there
should arise any dispute as to the validity, interpretation or application of
any term or condition of this Agreement, the Company agrees, upon written demand
by Executive (and Executive shall be entitled upon application to any court of
competent jurisdiction, to the entry of a mandatory injunction, without the
necessity of posting any bond with respect thereto, compelling the Company) to
promptly provide sums, up to $250,000, sufficient to pay on a current basis
(either directly or by reimbursing Executive) Executive's attorneys' fees
(including expenses of investigation and disbursements for the fees and expenses
of experts, etc.) incurred by Executive in connection with any such dispute or
any litigation. The provisions of this Section 4.9 shall survive the expiration
or termination of this Agreement.

 

4.9           Other Executive Employee Benefits. During the Employment Term,
Executive shall be eligible to participate in any additional incentive
compensation benefit, insurance benefit or other plan or arrangement of the
Company now or hereafter created for the benefit of executive employees of the
Company.

 

4.10         D&O Coverage and Indemnity. The Company shall (a) provide Executive
with director and officer liability insurance with companies and in amounts
reasonably satisfactory to Executive, which insurance shall cover Executive for
the Employment Term and/or the applicable statute of limitations after the
Employment Term, (b) provide Executive with a broad form Excess A-Side coverage
policy tailored specifically to cover Executive, with such coverage and amount
to be satisfactory to Executive, (c) pay for and reimburse Executive for a
personal liability umbrella policy in an amount equal to or in excess of
$10,000,000.00, and (d) fully indemnify Executive and hold Executive harmless
from and against any and all claims, actions, causes of action, demands, suits,
liabilities, losses, costs, expenses and obligations (collectively, "Claims")
asserted, incurred or arising from, an account of or in connection with the
Company, all Company operations, all public and private security matters, all
shareholder suits including any derivative and class action suits, all
governmental and private investigations, sanctions, suits and other Claims, and
all facts, circumstances and outcomes from or relating to any of the foregoing
for all periods before, during and after the Employment Term.

 

5.          COMPANY STOCK OPTIONS. As long as the Executive is employed by the
Company on January 1 of each calendar year listed below, the Executive will be
granted the following options to purchase common stock in the Company pursuant
to the following terms:

 

5

 

 

Grant Date   # of Options   Grant Price           January 1, 2013   50,000  
Unless otherwise provided in the applicable option plan or applicable option
agreement, quoted bid price at market close on the last working day of the prior
calendar year January 1, 2014   50,000   Unless otherwise provided in the
applicable option plan or applicable option agreement, quoted bid price at
market close on the last working day of the prior calendar year January 1, 2015
  50,000   Unless otherwise provided in the applicable option plan or applicable
option agreement, quoted bid price at market close on the last working day of
the prior calendar year

 

The Parties agree and acknowledge that all options referred to above will be
vested ratably over a three (3) year period after the date of the grant of such
options, with twenty-five percent (25%) of the options vesting on the day of the
grant of such options and twenty-five percent (25%) of such options vesting on
January 1 of each of the subsequent three (3) calendar years after the grant of
such options.

 

6.          CONFIDENTIAL INFORMATION. Executive hereby covenants, agrees and
acknowledges as follows:

 

6.1           Access to Confidential Information. During the Term of this
Agreement, Executive will have access to Confidential Information of the
Company.

 

6.2           Non-Disclosure and Non-Use. During the Employment Term, Executive
shall not use or disclose, or make known for another's benefit other than for
the benefit of the Company, any Confidential Information of the Company.

 

6.3           Return of Confidential Information. Executive agrees that upon
termination of his employment with the Company for any reason, Executive shall
forthwith return to the Company all Confidential Information in whatever form
maintained (including, without limitation, computer discs and other electronic
media).

 

6.4           Survival. The obligations of Executive under this Section 6 shall,
except as otherwise provided herein, survive the termination of the Employment
Term and the expiration or termination of this Agreement.

 

7.          TERMINATION.

 

7.1           Termination of Employment. Executive's employment hereunder shall
be terminated upon the occurrence of any of the following:

 

(a)          Incapacity or death of Executive;

 

6

 

 

(b)          the Company giving written notice to Executive that Executive's
employment is being terminated for Cause as defined in Section 1.2 above;

 

(c)          the Company giving written notice to Executive that his employment
is being terminated without Cause or the Agreement is not being renewed
following expiration of the Initial Term or any Renewal Term(s);

 

(d)          Executive terminating his employment hereunder for Good Reason (as
defined in Section 7.3 below); or

 

(e)          Executive terminating his employment hereunder for any reason
whatsoever (whether by reason of retirement, resignation, or otherwise), other
than for Good Reason, upon sixty (60) days' written notice to the Company.

 

7.2          Compensation following Termination.

 

(a)          Termination By Reason of Incapacity or Death. If Executive's
employment relationship is terminated pursuant to Section 7.1(a) above due to
Executive's Incapacity or death, then Executive (or in the event of Executive's
death, Executive's legal representative) will be entitled to those benefits that
are provided by retirement and benefits plans and programs specifically adopted
and approved by the Company for Executive that are earned and vested at the date
of termination due to death or Incapacity. In the event of Executive's
Incapacity or death, Executive (or in the event of Executive's death,
Executive's legal representative), even though no longer employed by the
Company, shall continue to receive the Salary in effect at the time of
Executive's Incapacity or death for one (1) year following the date of
termination. Executive (or in the event of Executive's death, Executive's legal
representative) shall further be entitled to receive payment of an amount equal
to a pro-rata share of the Performance Bonus paid to Executive for the calendar
year immediately preceding his termination, which amount shall be paid within
thirty (30) days from the date of termination. Executive's right to exercise
stock options and Executive's rights in other stock plans, if any, shall remain
governed by the terms and conditions of the appropriate stock plan.

 

(b)          Termination by Company for Cause. The Company may terminate
Executive for Cause only if he engages in any of the acts or omissions listed in
the definition of Cause set forth in Section 1.2 above. If the Company
terminates Executive's employment for Cause pursuant to Sections 1.2 and 7.1(b)
above, then all compensation and benefits shall cease as of the date of
termination other than (i) such amounts, if any, of Executive's Salary as shall
have accrued and remain unpaid as of the date of such termination for Cause,
(ii) payment of an amount equal to a pro-rata share of the Performance Bonus
paid to Executive for the calendar year immediately preceding his termination,
and (iii) such other amounts, if any, which may be payable to Executive pursuant
to the terms of the Company's benefits plans or pursuant to Section 4.7 above.
Any amounts payable pursuant to this Section 7.2(b) shall be tendered to
Executive within thirty (30) days from the date of termination.

 

7

 

 

(c)          Termination by Company Without Cause or by Executive for Good
Reason. If the Company terminates Executive's employment for any reason other
than Cause, or if Executive terminates his employment for Good Reason pursuant
to Section 7.1(d) above, then Executive, even though no longer employed by the
Company, shall be entitled to receive (i) a lump sum payment within thirty (30)
days after the Termination Date equal to the remainder of Executive's current
year's Salary, (ii) a lump sum payment within thirty (30) days after the
Termination Date in an amount equal to the maximum amount of Performance Bonus
to which Executive would have been eligible to receive through the end of the
Employment Term, and (iii) a lump sum payment within sixty (60) days following
termination in an amount equal to two (2) years' Salary based on the Executive's
Salary in effect immediately prior to termination of this Agreement. In addition
to the foregoing, the Company shall also adopt such resolutions as shall be
necessary and effective to declare any and all stock options, restricted stock
units, or any other equity awards issued pursuant to any incentive or equity
plan offered by the Company to its senior executives to be fully and immediately
vested and exercisable as of the Termination Date.

 

(d)         Termination by Executive Without Good Reason. In the event that
Executive terminates this Agreement pursuant to Section 7.1(e) above, then
Executive shall be entitled to receive within thirty (30) days after the
Termination Date a lump sum payment equal to the remainder of Executive’s
accrued but unpaid salary.

 

7.3          Good Reason. (a) For purposes of this Agreement, Executive shall
have a Good Reason for terminating employment with the Company if any one or
more of the following occur without Executive's written consent:

 

(i)          a material diminution in Executive's authority, duties or
responsibilities with the Company;

 

(ii)         the assignment to Executive of any duties or responsibilities that,
in Executive's reasonable judgment, are materially inconsistent with Executive's
then-existing duties or responsibilities;

 

(iii)        layoff or involuntary termination of Executive's employment by the
Company, except in connection with the termination of Executive's employment for
Cause or as a result of Executive's Incapacity or death;

 

(iv)        a reduction by the Company in Executive's Salary;

 

(v)         a Change of Control occurring (A) after January 1, 2014 with respect
to any Change of Control described in Section 1.3(i)-(iii) hereof, and (B) after
the date hereof with respect to any Change of Control described in Section
1.3(iv) and (v) hereof;

 

(vi)        the failure by the Company to continue in effect any employee
benefit plan in which Executive is participating at the Effective Date other
than as a result of the normal expiration of any such plan in accordance with
its terms, except to the extent that the Company provides Executive with
substantially equivalent benefits;

 

8

 

 

(vii)       the imposition of any requirement that Executive be based outside
the Dallas-Fort Worth metropolitan area;

 

(viii)      the Company's failure to obtain the express assumption of this
Agreement by any successor to the Company as provided by Section 8.2 hereof; or

 

(ix)         any violation by the Company of any agreement (including this
Agreement) between it and Executive, provided that the Company be given an
opportunity to cure any violation within thirty (30) days of written notice from
the Executive.

 

(b)          Any Good Reason shall not be deemed to be waived by Executive's
continued employment following an act or omission giving rise to such Good
Reason; provided, that a condition described in this Section 7.3 shall not
constitute Good Reason unless it is communicated by the Executive to the Company
in writing within ninety (90) days of the initial existence of the condition,
and is not corrected by the Company within thirty (30) days of the date of the
Company's receipt of such written notice.

 

7.4          Insurance Benefits following Termination. Following the expiration
of the Employment Term due to termination or non-renewal of this Agreement for
any reason or no reason at all by either Executive or the Company, the Company
shall continue to provide medical health benefits and coverage to Executive and
his wife, which is at least equal to or better than the medical health benefits
and coverage provided to Executive and his wife immediately prior to the
expiration of the Employment Term (under either the Company's health and
insurance plans or such other health and insurance plans as may be necessary) at
no cost to Executive or his wife; provided, that with respect to taxable
coverage provided to the Executive or his dependents, the entire applicable
premium cost shall be charged to the Executive for such coverage and the Company
shall reimburse the Executive for the cost of the premium in excess of the
applicable employee-paid portion; provided, further, such reimbursement shall be
available only to the extent that (a) such premium expense is actually incurred
for any particular calendar year and reasonably substantiated; (b) such
reimbursement shall be made no later than thirty (30) days following the request
for reimbursement of such expense that is incurred by the Executive or his
applicable dependents, (c) no reimbursement provided for any expense incurred in
one taxable year shall affect the amount available in another taxable year, and
(d) the right to this reimbursement is not subject to liquidation or exchange
for another benefit. Notwithstanding the foregoing, the Company's obligation to
provide such benefits and coverage will end upon the earlier of (i) eighteen
(18) months following the Termination Date, or (ii) the date both Executive and
his wife become covered by a comparable health insurance plan provided by a
subsequent employer.

 

7.5          Section 280G Treatment. Notwithstanding anything in this Agreement
to the contrary, in the event it is determined by an accounting firm chosen by
mutual agreement of the Parties that any economic benefit, payment or
distribution by the Company to or for the benefit of the Executive, whether
paid, payable, distributed or distributable pursuant to the terms of this
Agreement or otherwise (a "Payment"), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code"),
(such excise tax referred to in this Agreement as the "Excise Tax"), then the
value of any such Payments payable under this Agreement which constitute
"parachute payments" under Section 280G(b)(2) of the Code, as determined by the
accounting firm, will be reduced so that the present value of all Payments
(calculated in accordance with Section 280G of the Code and the regulations
thereunder), in the aggregate, equals the Safe Harbor Amount. The "Safe Harbor
Amount" is equal to 2.99 times the Executive's "base amount," within the meaning
of Section 280G(b)(3) of the Code.

 

9

 

 

7.6           Mitigation Not Required. Executive shall not be required to
mitigate the amount of any payment(s) provided for in this Agreement either by
seeking employment or otherwise. Furthermore, the Company shall not be entitled
to set off or reduce any payments owed to Executive under this Agreement by the
amount of earnings or benefits received by Executive in any future employment.

 

8.          ASSIGNMENT AND SUCCESSION.

 

8.1           No Assignment by Executive. This Agreement is personal to
Executive and shall not be assignable by Executive other than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Executive's legal representatives.

 

8.2           Succession. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company may assign
this Agreement only to an assignee that agrees to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. The failure of any assignee of the
Company to expressly assume and agree to perform all obligations under this
Agreement in writing, which failure is not remedied within ten (10) business
days after receipt of written notice from Executive notifying the Company or the
Company's assignee of such failure, shall, at the election of Executive,
constitute Good Reason for Executive to terminate this Agreement pursuant to
Section 7.1(d).

 

9.          RESTRICTIVE COVENANTS.

 

9.1           Competition. During the Employment Term, and in the event
Executive's employment is terminated pursuant to Section 7.1(b) for a period of
two (2) years from the Termination Date, Executive, in consideration of
compensation to be paid to Executive hereunder, will not directly or indirectly
(as a director, officer, executive employee, manager, consultant, independent
contractor, advisor or otherwise) engage in competition with, or own any
interest in, manage, control, perform any services for, participate in or be
connected with any business or organization which engages in competition with
the Company within the geographic borders of each State in which the Company
conducts business during the Employment Term; provided, however, that the
provisions of this Section 9.1 shall not be deemed to prohibit (a) Executive's
ownership of not more than 4.9% of the total shares of all classes of stock
outstanding of any publicly held company, whether through direct or indirect
stock holdings so long as Executive has no active participation in such company,
(b) any of the current activities in which Executive is currently involved or
which are otherwise permitted by Section 3.2 above, or (c) ownership in, and
management and operation of, Estate Gold and Silver, LLC.

 

10

 

 

9.2           Activities Excluded. The Parties acknowledge and agree that if
Executive shall enter into any license or franchise agreement or comparable
arrangement with the Company or any subsidiary or affiliate of the Company for
the operation of a business also conducted by the Company or such subsidiary or
affiliate, Executive shall not be deemed to be "engaged" in any business in
competition with the business conducted by the Company for purposes of Section
9.1, provided Executive has first obtained the approval of the Board.

 

10.         INDEMNIFICATION. The Company hereby agrees to indemnify Executive
and hold him harmless to the fullest extent permitted by law against any and all
actions, claims, demands, proceedings, damages, losses or suits, including all
costs and expenses of defense (including but not limited to attorneys' fees)
resulting from Executive's good faith performance of his duties and obligations
with the Company.

 

11.         NOTICES. All notices which are required or may be given pursuant to
the terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and (i) delivered personally, (ii) mailed by
certified or registered mail, return receipt requested and postage prepaid,
(iii) sent via a nationally recognized overnight courier, or (iv) sent via
facsimile or email confirmed in writing as follows:

 

If to the Company: DGSE Companies, Inc.     11311 Reeder Road     Dallas, Texas
75229     Attention: Board of Directors     Telephone:       Facsimile:      
Email:    

 

If to Executive: James Vierling   4561 Hitching Post   Plano, Texas 75024  
Telephone:  (972) 739-9792   Facsimile:  (972) 739-9795   Email:
jvierling@sbcoin.com

 

or to such other address or addresses as either party shall have designated in
writing to the other party hereto, provided, however, that any notice sent by
certified or registered mail shall be deemed delivered on the date of delivery
as evidenced by the return receipt.

 

12.         GOVERNING LAW AND VENUE. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any principle of conflict of laws that would require the application
of the law of any other jurisdiction. The venue for any dispute arising out of
this Agreement or Executive's employment with the Company shall be exclusively
in the State District Court of Dallas County, Texas.

 

11

 

 

13.         SEVERABILITY. The Parties agree that in the event that any court of
competent jurisdiction shall hold any provision of this Agreement to be
unenforceable, then such provision shall be deemed to be severed from the
remainder of this Agreement for the purpose only of the particular legal
proceedings in question and all other covenants and provisions of this Agreement
shall in every other respect continue in full force and effect and no covenant
or provision shall be deemed dependent upon any other covenant or provision.

 

14.         WAIVER. Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

15.         ENTIRE AGREEMENT; MODIFICATIONS. Unless otherwise specified, this
Agreement constitutes the entire and final expression of the agreement of the
Parties with respect to the subject matters hereof and supersede all prior
agreements, oral and written, between the Parties with respect to the subject
matter hereof. This Agreement may be modified or amended only by an instrument
in writing signed by the Company and Executive. The Parties agree that if the
terms of this Agreement conflict with any future merger agreements, asset
purchase agreements or other agreements relating to a Change of Control of the
Company, then the terms of this Agreement shall govern with respect to Executive
notwithstanding any provision to the contrary in any other agreement.

 

16.         CONSTRUCTION. This Agreement shall be construed as a whole according
to its fair meaning. The headings of paragraphs and sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms. The Parties acknowledge that each of them
has reviewed this Agreement and has had the opportunity to have it reviewed by
their respective attorneys, and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of this Agreement.

 

17.         COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

18.         COMPLIANCE WITH SECTION 409A. The Parties intend that this Agreement
complies with Section 409A of the Code, where applicable, and this Agreement
will be interpreted in a manner consistent with that intention. Notwithstanding
any other provisions of this Agreement to the contrary, and solely to the extent
necessary for compliance with Section 409A of the Code and not otherwise
eligible for exclusion from the requirements of Section 409A, if as of the date
of Executive's "separation from service" (within the meaning of Section 409A of
the Code and the applicable regulations) from the Company, (a) Executive is
deemed to be a "Specified Employee", and (b) the Company or any member of a
controlled group including the Company is publicly traded on an established
securities market or otherwise, no payment or other distribution required to be
made to Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of
Executive's separation from service shall be made earlier than the first day of
the seventh month following the date on which the Executive separates from
service with the Company.

 

12

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first written above.

 

COMPANY:   EXECUTIVE:       DGSE COMPANIES, INC         By:       Name:    
James J. Vierling Title:      

 

13

 

